Citation Nr: 9934629	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative 
arthritis of the lumbosacral spine and sacroiliac joints.

2.  Entitlement to a compensable evaluation for arthritis of 
the right elbow.

3.  Entitlement to a compensable evaluation for arthritis of 
the left elbow.

4.  Entitlement to a compensable evaluation for arthritis of 
the right index finger and thumb.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right hip.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left hip.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound injury to Muscle Group XI, 
right leg.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right leg, with 
paralysis of the internal saphenous nerve.

9.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran reports active military service from August 1966 
to March 1991.  Active military service from August 1966 to 
August 1969, and from February 1974 to March 1991 has been 
verified; a period of service beginning April 1971 has not 
been verified..

The veteran provided testimony before a traveling member of 
the Board, sitting at Houston, Texas, in July 1996.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded in November 1996 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  The issues before the Board 
in November 1996 were service connection for arthritis of 
multiple joints, increased rating for arthritis of both hips, 
increased rating for right leg disability with partial right 
tibial nerve palsy (Diagnostic Codes 7804-8525), and 
increased rating for left knee disability.  

The veteran, in a statement dated April 11, 1997, withdrew 
the issue of increased evaluation for erythema annular 
centrifugum.

By rating action in April 1998, in addition to other 
determinations, separate 10 percent ratings were assigned for 
the right and left hip arthritis, a separate 10 percent 
rating was assigned for the injury to Muscle Group XI of the 
right leg, and the partial right tibial nerve palsy was 
described for rating purposes as paralysis of the internal 
saphenous nerve (Diagnostic Code 8527), and a 10 percent 
rating was assigned.  Additionally, service connection was 
established for arthritis of the right and left shoulders, 
right index finger and thumb, right and left elbows, and 
lumbosacral spine and sacroiliac joints.  The shoulders were 
assigned separate 10 percent ratings and the other joints 
granted service connection for arthritis were rated 
noncompensable.  

An April 1998 supplemental statement of the case (SSOC) 
addressed the issues shown in the November 1996 remand, and 
discussed the compensable ratings assigned for the hips, 
right leg, and shoulders, and the noncompensable ratings for 
the joints affected by arthritis.  The veteran was provided 
with notice of the April 1998 rating action, and his 
appellate rights in June 1998.  

The veteran in a letter dated in July 1998 disagreed with the 
rating assigned for the low back, elbows, right finger and 
thumb, continued with his disagreement with the ratings for 
the right leg, and left knee, and requested an increased 
rating for his PTSD.  

The veteran raised the issue of increased rating for PTSD in 
1994, which was noted in the November 1996 remand; following 
examination in May 1999, by rating action in June 1999, a 30 
percent evaluation was assigned for PTSD.  There is no notice 
of disagreement in file for this rating and a PTSD issue is 
not before the Board at this time.  

The issues of a compensable evaluation for arthritis of the 
right index finger and thumb, an increased rating for 
paralysis of the internal saphenous nerve and an increased 
rating for the service connected left knee disability on a 
basis other than the presence of a tender and painful scar, 
are the subject of a remand contained herein.


FINDINGS OF FACT

1.  The service-connected degenerative arthritis of the 
lumbar spine is principally manifested by complaints of pain, 
pain on motion, slight limitation of motion, and radiographic 
evidence of degenerative arthritis.  

2.  There is probative evidence of degenerative arthritis in 
the lumbar spine, from 1991.

3.  The service-connected bilateral elbow arthritis is 
principally manifested by complaints of pain from 1991, some 
limitation of motion from 1991 to 1997, and probative 
evidence of arthritis of the elbows in June 1997, with 
complaints of pain and no limitation of motion or objective 
evidence of painful motion.  

4.  The service connected bilateral hip disability is 
principally manifested by x-ray evidence of minimal 
degenerative changes, some limitation of motion, and 
complaints of pain, without atrophy, decreased strength, or 
other evidence of hip joint impairment.

5.  The service connected residuals of injury to Muscle Group 
XI complaints of pain and discomfort, pulling of the scar, 
and minimal atrophy of the right calf, productive of not more 
than moderate impairment.

6.  The residuals of shell fragment wound to the left knee 
include a tender and painful scar.

7.  The residuals of shell fragment wound involving injury to 
Muscle Group XI is principally manifested by complaints of 
pain and discomfort, pulling of the scar on movement, and 
overall is productive of not more than moderate impairment.  


CONCLUSIONS OF LAW

1.  A 10 percent evaluation for degenerative arthritis of the 
lumbar spine, effective from April 1, 1991, is warranted.  
38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5292. 
5295 (1999).

2.  A 10 percent evaluation, but not higher, for degenerative 
arthritis of the right elbow is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a)(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, Diagnostic Codes 5206, 5003 (1999).

3.  A 10 percent evaluation, but not higher, for degenerative 
arthritis of the left elbow is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a)(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, Diagnostic Codes 5206, 5003 (1999).

4.  An increased evaluation for right hip arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 
5252, 5003 (1999).

5.  An increased evaluation for left hip arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 
5252, 5003 (1999).

6.  An increased evaluation for residuals of fragment wound 
injury to Muscle Group XI is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a)(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.73, Diagnostic Codes 5311 (1999).

7.  An increased evaluation for left knee scar is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992);  See also Jones v. Brown, 
7 Vet. App. 134 (1994).

A claim for an increased rating is a new claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

At the time of an assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
know as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 125 (1999).


Lumbosacral Spine, Sacroiliac Joints

Factual Background

Service medical records show that in March 1978 the veteran 
fell and experienced back pain.  The assessment was muscular 
sprain.  In 1988 and 1990 he had low back complaints 
associated with prostatitis.  In January 1991 the veteran was 
seen for complaints of pain in the low back, for a week and a 
half.  There was no history of injury, and previous episodes 
2 years before were noted.  The assessment was lumbosacral 
sprain.  A follow-up bone scan in January 1991 showed mild 
increased uptake about the large joints of the body, and the 
conclusion was mildly abnormal study.  The study was 
interpreted as showing DJD (degenerative joint disease) of 
the lumbosacral spine.  Retirement examination in January 
1991 noted decreased range of motion of the spine.  Recurrent 
low back pain was noted.

The veteran's April 1991 application for disability benefits 
included a claim for service connection for disability of 
major joints.  

VA orthopedic examination was performed in June 1991.  At 
that time the veteran reported pain in virtually every joint 
in the body, particularly bad in the back at times.  He 
indicated this caused restricted activities, diminished range 
of motion and severe discomfort.  No numbness, tingling or 
weakness was reported.  On examination he walked slowly with 
a haunched over appearance.  He did appear to move reasonably 
well, but was "maybe slightly stiff."  The spine was non-
tender to palpation, and forward flexion was to about 90 
degrees, with extension to 10 degrees.  Lateral bending was 
to 35 and 30 degrees respectively.  Muscle strength testing 
was difficult because of the amount of pain, but appeared to 
be intact.  X-ray studies of the lumbar spine showed no 
abnormality.  The pertinent impression was systemic arthritic 
complaints of virtually every joint, with moderate pain and 
mild to moderate diminution in range of motion.  

The veteran was seen at a VA rheumatology clinic in July and 
August 1991, with no findings suggesting inflammatory 
arthropathy.  Rheumatoid factor (RF) was within normal 
limits.  The veteran was seen in November 1993 complaining of 
joint pain.  A history of arthritis of the lower back was 
noted.  Examination showed full range of motion of the spine, 
with tenderness at L4-L5, and the right iliac crest.   A VA 
X-ray study of the lumbar spine in November 1993 showed a 
posterior osteophyte from the L3 vertebral body at its 
inferior aspect; no other significant finding identified.  In 
January 1994 there were complaints of hip and back pain 
improved with Feldene.  He had full range of motion of the 
back with no spasm, and the impression was DJD.

Per the January 1996 remand, the veteran was provided 
examination to include the lumbosacral spine on June 9, 1997.  
He reported increased back and hip pain with standing and 
cold weather.  He indicated that nothing seemed to make the 
pain better except for occasionally taking aspirin which 
"kind of alleviates the pain but it is still present."  In 
his current emplyment, he was on his feet for prolonged 
periods.  Some stiffness in the lower back, and "catching" 
but no lower extremity pain or radiation was reported.  He 
could flex to 80 degrees, extend to 10 degrees, and bend side 
to side 20 degrees each way.  X-ray studies of the 
lumbosacral spine revealed some degenerative joint disease 
and decreased joint disc space between L4-L5, as well as L5-
S1, and mild degenerative joint disease at the posterior 
facets in the lumbar spine.  Bilateral iliac sclerosis, 
greater on the right, probable due to osteitis condensans 
ilii, was also found.  The pertinent impression was some 
degenerative changes in the spine that give some mild to 
moderate symptoms from time to time that wax and wane with 
activity level.  

The veteran provided testimony at a hearing at the RO, in 
July 1996.  He reported the bone scan in service, noted pain 
in his lower back and right hip, and stated that he did not 
bend over unless he had to.  He stated that his gait was 
altered because of his right leg, T. pp. 10, 12 and 13.  

Received in July 1996 was a copy of a May 1994 memorandum 
concerning the January 1991 bone scan.  The Chief of Nuclear 
Medicine Service reported that the scan showed uptake about 
the large joints and small joints of the hands.  The image 
indicated degenerative joint disease (osteoarthritis) 
involving both the large and small joints, and the severity 
was from mild to moderate.

The veteran was examined again in December 1997, and provided 
a background on his back problems, to include hot water 
therapy for his low back.  Difficulty in bending, sometimes, 
was noted, and he believed that his back "catches."  
Prolong sitting was said to make his back worse.  He was able 
to forward flex to 80 degrees, extend to 10 degrees, and bend 
side to side 20 degrees each way.  Pertinent laboratory 
studies were preformed.  The impression was history of 
degenerative joint disease.  It was recorded that the veteran 
did not present any criteria to consider any systemic 
arthritis.  There was no evidence or manifestation consistent 
with rheumatoid arthritis or any other autoimmune disorder at 
this time.  

An April 1998 rating action, in addition to other 
determinations, granted service connection for degenerative 
arthritis of the lumbosacral spine and sacroiliac joints, 
rated non-compensable, Diagnostic Code 5295, from June 9, 
1997.  


Analysis

The Board finds that the record with respect to this issue is 
adequate to permit a partial decision favorable to the 
veteran.  For reasons explained below, however, the Board 
finds that a full adjudication of this issue must be deferred 
pending additional development.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999)

Under 38 C.F.R. § 4.45 (1999), as regards the joints the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are 
related considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple 
involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal 
and tarsal joints of the lower extremities, 
the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity 
with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, 
ratable on disturbance of lumbar spine 
functions.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent evaluation will be 
assigned.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation's, a 20 percent rating 
is for application.  38 C.F.R. 4.71, Diagnostic Code 5003 
(1999).  

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  A 40 percent rating is 
provided for severe limitation of motion.  38 C.F.R. 4.71, 
Diagnostic Code 5292 (1999).  Note:  Both under ankylosis and 
limited motion, rating should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.

Lumbosacral strain, severe, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position a 20 percent rating is assigned.  38 C.F.R. 4.71, 
Diagnostic Code 5295 (1999).

Painful motion of a major joint or a minor joint group caused 
by degenerative arthritis, established by X-ray, warrants a 
10 percent rating, even in the absence of limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The veteran has had complaints of back pain from service to 
the present, and objective evidence of limitation of motion 
of the lumbar spine from 1991.  The Board notes that while a 
report in January 1991 indicated that the veteran had DJD of 
the lumbar spine, the bone scan at that time only reported 
some mild abnormality of the major joints, manifested by 
increased uptake.  The X-ray study at the time of the VA 
examination in June 1991 was interpreted not to disclose 
arthritis.   Arthritis of the lumbar spine was not confirmed 
definitively by VA X-ray studies until November 1993, at the 
earliest.  In 1994, however, the Chief of Nuclear Medicine 
Service at a service department facility found that the 1991 
bone scan was reflective of degenerative arthritis.  In light 
of this evidence, the Board concludes that degenerative 
arthritis of the lumbar spine was present in 1991. 

The next question is whether a compensable evaluation is in 
order at anytime from 1991 to the present.  The veteran had 
complaints of back pain on the VA examination in June 1991.  
The examiner noted that the veteran complained of involvement 
of almost all joints, with moderate pain and mild to moderate 
diminution of range of motion.  The actual findings, however, 
showed the back was not tender to palpation.  Range of motion 
findings with regard to the lumbar spine disclosed some very 
slight or slight limitation of motion, primarily at the 
extremes of forward flexion (90 verses 95 degrees), lateral 
flexion (35 verses 40 degrees) and rotation (30 verses 35 
degrees).  Extension was somewhat more limited (10 verses 35 
degrees), but would not show that motion of the lumbar spine 
was more than slightly impaired overall.  These findings, 
coupled to the conclusion that degenerate arthritis was 
present, would support a compensable evaluation for arthritis 
with limitation of motion, with complaints of pain 
objectively supported by slight limitation of motion.  While 
the examiner noted an overall generalized impression 
concerning arthritis of "virtually' all joints with 
"moderate" pain and "mild to moderate" limitation of 
motion, the Board finds that the actual examination findings 
specific to the lumbar spine very clearly do not disclose 
moderate or severe limitation of motion of that joint.  
Accordingly, the Board concludes that the more probative 
evidence is that specific as to the function of the lumbar 
spine rather than the generalized conclusion that 
incorporated consideration of other joints.

More recently, the veteran has maintained that he has pain 
and limitation of motion warranting a 40 percent evaluation.  
He apparently has construed the "rating guide" to provide 
for a 40 percent evaluation where there are osteoarthritic 
changes and limitation of motion.  The Board notes that where 
there are only osteoarthritic changes by X-ray and limitation 
of motion, but not limitation of motion of a compensable 
degree, the rating schedule provides only a 10 percent 
evaluation.  Ratings in excess of 10 percent require moderate 
or severe limitation of motion of the spine, or the presence 
of manifestations of lumbosacral strain or intervertebral 
disc disease productive of certain specified symptoms.

Examinations and evaluations of the lumbar spine since 1991 
have shown a loss of 15 degrees at the extreme of flexion, 
essentially unchanged extension and side bending to 20 
degrees.  Separate findings for lateral flexion and rotation 
were not shown.  The Board notes that the veteran's back 
problem has been described as one that is subject to periods 
of exacerbation and remission.  Examiners have described the 
manifestations as of mild or moderate degree.  

The Board's remand in November 1996 expressly requested an 
opinion as to whether arthritis of various joints, including 
the lumbar spine, was present.  The Board also separately 
requested that the RO consider the provisions of 38 C.F.R. 
§ 4.40 and § 4.45.  A review of the findings on the VA 
examinations in June 1997 and December 1997 disclose no 
explicit findings as the considerations identified in 
38 C.F.R. § 4.40 and § 4.45.  Therefore, the Board finds 
these examinations to be inadequate for rating purposes to 
the extent that they do not provide a basis for consideration 
under 38 C.F.R. § 4.40 and § 4.45.  38 C.F.R. § 4.2.  
Accordingly, the question of whether a rating in excess of 10 
percent is warranted is deferred pending the action listed 
below on remand.  


Right and Left Elbows

Service medical records show no complaints or findings of 
chronic elbow disability in service.  The bone scan in 
January 1991 was in part based on complaints of right elbow 
pain.  The bone scan revealed no more than some mild 
increased uptake in the large joints of the body, bilaterally 
including the shoulders and knees.  The impression was mildly 
abnormal study, findings consistent with DJD.  A screening 
note of the same date reported DJD of the lumbosacral spine 
and large joints.  Physical examination on the separation 
examination in January 1991 showed no elbow disability but 
complaints of right elbow pain were registered.  

VA orthopedic examination in June 1991 revealed elbow range 
of motion from zero degrees to 110 degrees bilaterally, with 
full pronation and supination.  There was slight tenderness 
to palpation.  There was no specific diagnosis for the 
elbows.

The veteran was seen at a VA rheumatology clinic in July and 
August 1991 for joint complaints to include the elbows.  
There were no pertinent findings for the elbows.  He was seen 
at a VA clinic in November 1993 with complaints of diffuse 
joint pain, and he had full range of motion of the elbows, 
without swelling.  

The veteran provided testimony at a hearing at the RO, in 
July 1996.  He reported the bone scan in service, and stated 
that he had to soak his elbows in a sink full of hot water in 
the morning to get them moving.  Transcript (T.) pp. 10 and 
11.

The Chief of Nuclear Medicine Service, "WBAMC," in a 
statement dated in May 1994, noted that the increased uptake 
about the large joints indicated degenerative joint disease.  

VA orthopedic examination in June 1997 revealed complaints of 
morning stiffness in the elbows.  Physical examination showed 
range of motion from zero to 120 degrees in the right elbow, 
with full supination and pronation to 90 degrees each way.  
The left elbow had zero to 115 degrees of motion with 
supination and pronation 90 degrees each way.  He was 
completely non-tender over the radial head.  X-ray studies of 
the elbows revealed minimal spurring of the coronoid 
processes of the ulnae bilaterally, otherwise the examination 
was unremarkable.  The pertinent diagnosis was elbow 
discomfort but again the radiographs are normal and it 
appears that he may have some soft tissue disease at this 
time and he is being evaluated by the rheumatology service as 
this appears to be mildly symptomatic at this time.  
Neurology examination in June 1997 showed 5/5 strength in the 
upper extremities.  

VA examination of the veteran's joints, in December 1997, 
disclosed complaints of progressive worsening aching and pain 
especially in the knees and elbows.  He reported hot water 
therapy for his hands and low back.  He stated he took four 
to five aspirins per day.  Physical examination showed both 
elbows to have adequate flexion of 180 degrees with extension 
to zero.  There was adequate ulnar supination and pronation 
to about 90 degrees.  There was no evidence of nodular 
swelling or ulnar neuropathy.  Minimal tenderness in the 
lateral aspect of the right epicondyle was noted.  It was 
noted that X-rays studies of the elbows showed minimal 
spurring on the coronoid process.  

Evidence recorded elsewhere is incorporated by reference.

Analysis

Applicable rating regulations, and case law, recorded above 
will not be repeated here.

Normal motion of the elbow consists of flexion and extension 
between 0 to 145 degrees, forearm pronation from 0 to 85 
degrees and forearm supination from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I (1999).

Limitation of flexion of the forearm, with flexion limited to 
110 degrees, a non-compensable rating is assigned.  With 
flexion limited to 100 degrees, a 10 percent rating is 
assigned, major or minor extremity.  A 20 percent evaluation 
requires flexion limited to 90 degrees, major or minor 
extremity.  Flexion limited to 70 degrees, a 30 percent 
rating for the major and a 20 percent rating for the minor 
extremity is provided.  Flexion limited to 55 degrees, a 40 
percent rating for the major and a 30 percent rating for the 
minor extremity is provided. Flexion limited to 45 degrees, a 
50 percent rating for the major and a 40 percent rating for 
the minor extremity is provided.  38 C.F.R. § 4.71, Plate I, 
Diagnostic Code 5206 (1999).

Limitation of extension of the forearm, with extension 
limited from 45 to 60 degrees, a 10 percent rating is 
assigned, major or minor extremity.  With extension limited 
to 75 degrees, major or minor extremity, a 20 percent rating 
is assigned.  Extension limited to 90 degrees, a 30 percent 
rating for the major and a 20 percent rating for the minor 
extremity is provided.  Extension limited to 100 degrees, a 
40 percent rating for the major and a 30 percent rating for 
the minor extremity is provided.  Extension limited to 110 
degrees, a 50 percent rating for the major and a 40 percent 
rating for the minor extremity is provided.  38 C.F.R. 
§ 4.71, Plate I, Diagnostic Code 5207 (1999).  

With flexion of the forearm limited to 100 degrees and 
extension limited to 45 degrees, a 20 percent rating is 
provided.  38 C.F.R. § 4.71, Plate I, Diagnostic Code 5208 
(1999).

With limitation of supination to 30 degrees or less, a 10 
percent rating is assigned, major or minor extremity.  With 
pronation motion lost beyond last quarter of arc, the hand 
does not approach full pronation, a 20 percent rating in 
assigned, major or minor extremity.  With pronation motion 
lost beyond last quarter of arc, a 30 percent rating is 
provided for the major and a 20 percent rating for the minor 
extremity.  38 C.F.R. § 4.71, Plate I, Diagnostic Code 5213 
(1999).

The Board must first note that subjective complaints of joint 
pain do not, in and of themselves, equate to a diagnosis of 
arthritis, or to a compensable rating for arthritis.  A bone 
scan in 1991 showed mild increased uptake in "large 
joints," and small joints in the hands.  There was no 
reference to the elbows specifically.  On review of this scan 
in 1994, the chief of the nuclear medicine service of a 
service department facility reported the findings as to the 
"large joints" and small joints of the hands indicated 
degenerative joint disease.  The shoulders were reported to 
be particularly affected.  While there was arguably X-ray 
evidence of arthritis of the lumbar spine in 1993, there is 
no specific reference to degenerative arthritis in the elbows 
by X-ray until 1997.  It is notable that the changes in the 
elbows at that time were characterized as minimal. 

Notwithstanding the significant question of whether the 
technical schedular requirements for arthritis established by 
X-ray was shown in 1991, the Board concludes that the 1994 
assessment of the chief of nuclear medicine supports a 
finding that arthritis of the elbows was, in fact, present in 
service in 1991.  The RO conceded as much in granting service 
connection.  

The next question then is whether a compensable rating is 
warranted.  In this case, the objective evidence on VA 
examination in June 1991 showed normal motion, except for 
flexion to 110 degrees.  This relatively slight limitation of 
motion is not compensable itself under the Diagnostic Codes 
addressing limitation of motion of the elbows.  The presence 
of arthritis with limitation of motion on objective 
examination, however, would support, or at least more closely 
approximate, a 10 percent rating under Code 5003 for each 
elbow.

The examination in June 1997 again disclosed slight loss of 
motion of both elbows, with flexion limited to 120 degrees on 
the right and 115 degrees on the left.  There was no 
objective loss of motion on extension, supination or 
pronation.  These findings would again support a 10 percent 
evaluation under Code 5003, but would not support a rating in 
excess of 10 percent under any applicable diagnostic code.  

The examination in December 1997, however, showed full range 
of motion in all planes.  There were complaints of 
progressive worsening of aching and pain, but no objective 
findings were recorded to support the subjective complaints.  
The findings on this examination do not support or more 
closely approximate a 10 percent evaluation under Code 5003.  
At this point, however, a 10 percent evaluation would have 
been in effect for more than five years.  There were medical 
findings that the condition was subject to waxing and waning.  
The rating schedule provides that the rating of a disability 
subject to exacerbation and remission should not be reduced 
based on the results of a single examination unless sustained 
improvement is shown.  See 38 C.F.R. § 3.344 (1999).  On this 
record, the Board does not find that the December 1997 
examination would establish sustained improvement.  
 
Arthritis of the Right and Left Hip

Service medical records show that the veteran's joint 
complaints, including the right hip, in January 1991, were 
the basis for the Bone scan, which as previously reported 
revealed increased uptake for the "large joints."  There 
was no specific reference to the hips at the time of the bone 
scan.  The separation examination in January 1991 noted that 
the veteran was being treated for problems to include the 
right hip.  

VA orthopedic examination in June 1991 noted pain 
particularly bad in joints to include the hips.  Physical 
examination showed hip range of motion to 100 degrees of 
flexion on the left with 30 degrees of internal and external 
rotation.  On the right he had 90 degrees of flexion, 10 
degrees of internal rotation, and 25 degrees of external 
rotation, with much pain throughout range of motion.  X-ray 
studies of the hip revealed minimal degenerative changes with 
the bones otherwise normal and the joint spaces normal.  

A rating action in September 1991 grated service connection 
for degenerative arthritis of the hips, rated 10 percent, 
Diagnostic Code 5003, from April 1, 1991.

It was noted during general medical examination in October 
1992, that the veteran was service connected for DJD of both 
hips, and at present he was not taking any medication for 
this condition.  The veteran was seen in November 1993, for 
complaints of chronic joint pain to include the right hip.  
The was tenderness in the right iliac crest.  X-ray studies 
of the right hip in November 1993 showed the study to be 
within normal limits.  In January 1994 there were complaints 
of hip and back pain improved with Feldene.  His hips were 
within normal limits.  

In hearing testimony in July 1996 the veteran did not 
elaborate on his hip problems, but he did mention that his 
left hip bothered him and he had a lot of pain in his hips 
especially after standing all day, T. pp. 12 and 17.

When examined by the VA in June 1997, the veteran reported 
that as far as his hips were concerned, his left hip did not 
seem to hurt him that much but he noted that his right hip 
gave him a lot of pain, especially in the buttocks and 
lateral hip area.  It was recorded that x-rays of the hips 
showed moderately decreased joint space in the inferior 
portion of the hips, bilaterally.  No fractures, 
dislocations, or subluxations were found.  Physical 
examination revealed right hip flexion to about 75 degrees 
when he started complaints of some discomfort in the back 
area.  Extension was to zero degrees, internal rotation to 20 
degrees, and external rotation to 35 degrees.  For the left 
hip he could flex to about 85 degrees before complaining of 
pain in the lower back region.  Extension was to zero 
degrees, internal rotation to 25 degrees, and external 
rotation to 40 degrees.  The x-ray report for the hips was 
interpreted as showing minimal bilateral superolateral 
acetabular spurring, otherwise unremarkable appearance of the 
hips.  There was degenerative joint disease of the sacroiliac 
joints.  It was noted that the complaints of hip pain did not 
involve groin pain and the pain did not appear to come from 
his hips but rather his back area.  Radiographs showed some 
very mild or minimal degenerative changes; however, his hip 
symptoms appeared to be very mild symptomatically at this 
time.

The veteran was examined again in December 1997, and at that 
time he reported that the joints that were most painful were 
the hips.  Standing made his hips and low back more painful.  
Physical examination revealed right hip flexion to 75 
degrees, when he stated complaining of pain.  He could extend 
to zero degrees, internal rotation was to 20 degrees, and 
externa rotation was to 35 degrees.  For the left hip flexion 
was to 85 degrees, with extension to zero degrees, internal 
rotation to 25 degrees, and external rotation to 40 degrees.  
It was recorded that x-ray studies of the hips showed minimal 
bilateral superolateralacetabular spurring, degenerative 
joint disease of the sacroiliac joints, and bilateral medial 
iliac sclerosis.  The impression was history of degenerative 
joint disease, involving various joints to include the hips.

By rating action in April 1998, separate 10 percent 
evaluations were assigned for arthritis of the right and left 
hips, from April 1, 1991, Diagnostic Codes 5003, 5252.

Analysis

The general schedular provisions with regard to arthritis and 
the case law have been set forth above and will not be 
repeated.

Normal range of motion of the hip is flexion and extension 
between 125 and 0 degrees, and abduction form 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1999).

With impairment of the thigh, with limitation of rotation, 
cannot toe-out more than 15 degrees, or limitation of 
adduction, cannot cross legs, or extension of the thigh 
limited to 5 degrees, a 10 percent rating is assigned.  With 
limitation of abduction, motion lost beyond 10 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 Diagnostic 
Codes 5251, 5253 (1999).

With limitation of flexion of the thigh limited to 45 
degrees, a 10 percent rating is assigned.  With flexion 
limited to 30 degrees, a 20 percent rating is assigned.  With 
flexion limited to 20 degrees, a 30 percent rating is 
assigned.  With flexion limited to 10 degrees, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71 Diagnostic Code 5252 
(1999).

The veteran currently has the maximum rating that can be 
assigned based on the minimal degenerative changes in the 
hips and the degree of limitation of motion demonstrated.  In 
rating the hips on limitation of motion, neither the right 
nor left hip has flexion limited to 45 degrees, for a 10 
percent rating.  The hip internal and external rotation 
limitations also do not meet the requirements for a 10 
percent rating, and as the veteran can extend to zero 
degrees, no rating can be assigned on that basis.  Further, 
examinations have not shown decreased muscle strength, muscle 
atrophy or other changes indicating joint impairment beyond 
that contemplated by the rating currently in effect.

The Board notes that there is some suggestion that the 
veteran's hip pain is actually related to his low back 
problems, and not his hips.  As the examination reports do 
not clearly establish that this is the case, the Board finds 
no basis to challenge the propriety of separate ratings for 
hip impairment.  The Board must point out that while the 
veteran is qualified to report his symptoms, he is not shown 
to be medically qualified to render an opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
On an overview, there is no legal basis for an increased 
rating for either hip.

The Board has reviewed the evidence from 1991 to the present, 
and does not find that the objective evidence warrants any 
staged ratings for either hip.  The record does not disclose 
limitation of motion of the extent required to support a 
rating in excess of 10 percent at any time, and there is no 
objective evidence of functional loss due to pain that would 
support a rating excess of 10 percent.  Given these facts, 
the benefit of the doubt doctrine is not for application 
because the clear weight of the evidence is against the 
claim.


Residuals of Shell Fragment Wound, Right Leg, and Left Knee

Given the interlocking nature of the shell fragment increased 
rating issues on appeal, and the expanse of evidence that 
often contains material germane to the right leg and left 
knee rating issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  Pertinent elements of evidence will then be 
discussed with review and analysis of each issue; shell 
fragment wound scar, left knee; and shell fragment wound 
injury to Muscle Group XI, right leg.

Factual Background

Service medical records show that in March 1968 the veteran 
sustained fragment wounds in combat to the left knee and 
right leg.  There was no nerve or artery involvement.  On the 
day of the injury, debridement and arthrotomy of the left 
knee wound were accomplished.  Fragments were removed from 
the lateral femoral condyle.  The wounds appeared to be 
infected at time of surgery.  There was no joint involvement; 
the arthrotomy was negative.  There was delayed primary 
closure of the wounds.  After 13 days he was transferred to 
Brooke Army Medical Center in Texas.  Records from that 
facility noted on admission a surgical scar on the medical 
aspect of the right leg with wire sutures in place and slight 
separation at the mid scar region.  There was no drainage.  
There was an area of numbness over the anterolateral aspect 
of the leg and foot, with good range of motion of the toes 
and ankle.  The healing scar on the medial aspect of the left 
had wires in place.  An X-ray of the left knee on 15 April 
disclosed the osseous structures were intact.  Surgical 
sutures were noted overlying the medial aspect of the knee.  
The interarticulating joint space was well preserved.  

Subsequently, in the later half of April 1968 knee motion was 
reported to be 0 degrees extension and 110 degrees flexion.  
He ambulated without difficulty and was sent on convalescent 
leave.  When he returned from leave, his range of motion was 
reduced, but he was started on exercises.  On April 23, his 
range of motion of the knee was 0 degrees extension to 130 
degrees flexion.  The impression was the knee was almost 
normal with well-healed wounds.  By the last part of May, he 
was noted to have a full range of motion of the knee with no 
difficulty with pain.   The final diagnosis was multiple 
missile wounds due to mortar fragments, left knee and right 
leg with no artery or nerve involvement, treated, and healed.  
He was discharged from that facility in May 1968.  His 
temporary L-3 profile was changed to a permanent limitation 
on marching and standing, in August 1968.  

A tender neuroma in the right leg scar was noted in August 
1968.  In April 1969 it was noted that the fragment wounds 
were well healed, with complaints of pain when walking but 
otherwise asymptomatic.  Examination showed a well-healed 
scar in the right calf, with neuroma in the upper border.  
The left knee scar was well healed, ligaments were good, and 
there was no crepitation and range of motion was from 0 to 
130 degrees.  

VA examination in May 1970 noted complaints of left knee 
stiffness and heat with prolonged periods of standing.  He 
described an associated burning pain in the posterolateral 
aspect of his left thigh that came on when his knee becomes 
"troublesome."  The veteran also complained of an area of 
hyperesthesia along the medial aspect of the dorsum of the 
right foot and of sensory loss inferior to the wound on the 
medical aspect to the right lower leg.  Physical examination 
showed a well healed 2-1/4 inch scar on the medial aspect of 
the knee at the level of the articular surface of the knee. 
It was a little tender to firm palpation on its proximal end, 
the left thigh was 1/2 inch smaller than the right.  The lower 
legs were of equal circumference, as were the knees, and 
there was no evidence of interarticular fluid or abnormal 
crepitation.  No synovial thickening was evident, the 
ligamentous structures were intact and functioning properly, 
and other than the tender scar on the knee there was no other 
significant associated residual.  Films of the left knee 
showed no abnormality or foreign body.

Examination of the right leg revealed a well healed oblique 
5-1/2 inch scar on the medial aspect of the middle one third of 
the leg.  The scar was about an inch in width, and there was 
hyperesthesia in the central portion of the scar that 
precipitated a burning sensation on the medial aspect of the 
foot.  There was hyperesthesia of the skin inferior to the 
scar on the medial aspect of the distal 1/2 of the leg.  There 
was no associated muscle atrophy.  The scar was not adherent 
to the tibia or to the fascial structure of the leg.  There 
was no evidence of arterial injury associated with the wound.  
Films of the right leg showed the right lower leg bony 
structures to be normal and there were no retained metallic 
foreign bodies.  The diagnosis was residuals of shrapnel 
wounds, medial aspects of the left knee and the medial aspect 
of the right lower leg.

Following VA examination in May 1970, service connection was 
established for shell fragment wound scar, right leg, rated 
10 percent, Diagnostic Code 7804, and shell fragment wound 
scar, left knee, rated 10 percent, Diagnostic Code 7805.

The veteran reentered military service in 1971, and served on 
active duty until March 1991.  Service medical records from 
that period of service show complaints referable to both legs 
in 1971, to include a neuroma in the right leg.  In 1974, he 
had left knee complaints and underwent a period of physical 
therapy.  He was reported to have post traumatic vastus 
medius weakness of the left knee with mild chondromalacia.  
In November 1975, he reported swelling and giving out of the 
left knee.  On examination chondromalacia with mild medial 
laxity and quadriceps atrophy was noted.  There was medial 
joint line tenderness.  Injury to the right foot was noted in 
the mid 1970's.  An April 1977 record reflects complaints of 
pain in the right leg and the veteran believed he had nerve 
damage following surgery on the right leg.  In September 1978 
reference was made to tibial nerve injury.  The impression 
was subjective paresthesia with absent objective findings.   
He was given a permanent profile for the right leg limiting 
running, standing and walking.  In February 1979 he was given 
a temporary profile for painful left knee, chondromalacia.  
He continued to have right leg complaints in 1979.

In the mid-1980's he had right leg complaints, and a profile 
update in November 1985 showed positive Tinel's over the 
right calf; he was able to walk on heels and toes.  The 
impression was neuroma in right leg.  Retirement examination 
in January 1991 found right lower leg numbness and large 
medial scar with decreased range of motion.  

General medical examination in June 1991 noted that the 
veteran reported that the trauma to the right leg was his 
most bothersome injury.  He reported that the shrapnel 
penetrated the capsule of the left knee joint, and he 
suffered nerve damage to the right calf.  Separate injuries 
to the right foot were noted.  The veteran walked with a 
limp, favoring the right leg.  He used a cane, and reference 
was made to the left knee scar and right calf scar.  
Orthopedic evaluation in June 1991 showed range of motion of 
both knees from zero to about 105 degrees, with a tender 
medial scar on the left.  There was mildly positive grind 
test bilaterally, and both knees were believed to be stable 
on ligamentous testing.  X-ray studies of the knees showed no 
significant soft tissue, bone or joint abnormality.  The 
impression was normal knees.  The diagnostic impression was 
posttraumatic injuries of the left knee and right leg from 
"shrapnel" wounds with tender scars.  The examiner assessed 
the disabilities as mild.

A rating action in September 1991 confirmed and continued the 
evaluations for the right leg and left knee disabilities.

The veteran was provided peripheral nerve evaluation in April 
1992.  He reported numbness and tingling on the medical 
aspect of the right foot especially, but partially extending 
up to the right calf where the shrapnel entered.  He also 
reported dysesthesia (burning sensation) but no foot drop, or 
weakness.  Driving for extended periods make the dysesthesia 
and pain worse.  Examination showed normal tone, mass, and 
power to both lower extremities.  Gait was normal and he 
could heel and toe walk.  Toe walking was painful but there 
was no neurological deficit in this regard.  Romberg was 
normal and sensory examination revealed hyperesthesia and 
dysesthesia in an area approximating the right tibial nerve 
distribution, although it was a bit atypical in that it 
extended medially up the right calf approximately 6 inches 
above the plantar surface over the right medial malleolar 
area.  Reflexes were 2/4 in both knees and both ankles.

Examination of the calf showed a 20 centimeter (cm) surgical 
scar over the medial aspect of the right anterior tibial area 
which was approximately midway between the knee and the 
ankle.  The scar was transverse in configuration, well 
healed, and there was minimal loss of tissue underlying the 
scar.  It was slightly tender in terms of dysesthetic to 
touch.  The impression was history of partial right tibial 
nerve damage due to shrapnel injury.  His main difficulty is 
dysesthesia, and the neurologic examination was unremarkable 
except for the dysesthetic sensation and hyperesthesia.  An 
EMG was to be scheduled.  It was noted that the veteran added 
to his history, swelling of the right foot, and great toe 
since the original injury.

On repeat examination the examiner noted that there may be 
grade 4 plus/5 weakness of the flexor digitorum longus of the 
right foot.  Mild puffiness of the right foot was thought to 
be found.  The impression, taking into consideration the 
swelling, dysesthesia, hyperesthesia, and slight weakness of 
the flexor digitorum longus and flexor hallucis longus, was a 
partial right tibial nerve palsy related to the injury as 
well as causalgia type pain with some degree of swelling 
related to the injury.  

A rating action in December 1992, included the partial right 
tibial nerve palsy with the right leg fragment wound, and 
continued the 10 percent rating.  

The veteran, in hearing testimony in July 1996, reported that 
he had been treated for nerve problems in the lower right 
leg, from the shin around toward the calf, since the wound in 
1968.  He noted that while in service he was on permanent P-3 
profile due to the right leg, and there was consideration of 
a Medical Board in 1984, T. pp. 3-5.  He described the 
problems he had with his right foot, to include swelling, a 
burning sensation and muscle spasms in the right calf at the 
end of a day.  There was also discussion of the VA 
examination, T. pp. 6-9.  The veteran reported that he walked 
with a limp, that his shoes did not wear evenly, and that the 
scar on his left knee was raised and tender to the touch, and 
he would get welling in the left knee if he stood for too 
long, T. pp.13, 14 and 15.  The scar on the right calf was 
said to stretch and pull with normal motion, and the nerve 
damage in his right leg was overwhelming, T. pp. 15 and 16.  

On VA examination in June 1997, the veteran complained of 
numbness and swelling the right lower extremity, and 
stiffness in his left knee.  Physical examination showed the 
right calf to be completely non-tender to palpation.  There 
was a 10 cm scar on the medial aspect of the calf and 
decreased sensation below that area.   Range of motion of the 
right knee was 0-120 degrees.  Examination of the left knee 
showed range of motion from zero to 110 degrees.  There was 
no positive Lachman, anterior drawer, posterior drawer, and 
pivot test.  No effusion could be appreciated, and the 
patellotendon was non-tender, as was the quadriceps tendon 
and the tibial tubercle.  There was positive crepitation of 
the patellofemoral joint.  He was somewhat tender over the 
medial aspect of the knee where his previous 4-cm incision 
had healed.  It was noted that x-rays of the left knee 
revealed decreased joint space in the medial aspect as well 
as spiking of the tibial spines and sharpened edges of the 
patella.  The pertinent impressions were right tibial nerve 
palsy, asymptomatic shrapnel wound to the right tibia, and 
painful left knee scar and degenerative changes in the left 
knee.  The examiner noted the veteran had bilateral 
chondromalacia of the patella; the degenerative changes on X-
ray were characterized as very mild.  The pain in the right 
knee was described as very mildly symptomatic "and the left 
knee" appears that he may have some exacerbations that are 
mild or moderate at times.

In September 1997 there was physical examination of the right 
leg, and EMG testing.  Manual muscle testing was 5/5 in the 
right lower extremity except the right PF (plantar flexion) 
with quadriceps pain, 4/5 DF (dorsiflexion).  Hyperesthesia 
of the saphenous distribution of the leg was noted.  There 
was no atrophy, and remaining sensation was intact.  A scar 
was appreciated in the upper right medial part of the 
gastrocnemius.  The EMG report was associated, and the 
examination impression was normal study of the 
tibial/saphenous nerves.  There was mild evidence of 
peripheral neuropathy consistent with a previous study over 2 
years before.  

VA examination in December 1997 noted eversion problems with 
the veteran's right ankle, so that he was wearing his shoes 
out in the lateral aspect of the soles rapidly.  Other than 
that, he ambulated with out much problem.  He was presently 
working with the Department of Labor doing office work 
without any problems.  His ankle appeared to be "okay" 
although he did have some weakness in his peroneal muscles 
from his nerve damage from the shrapnel wound to the right 
leg.  On joint examination, also in December 1997, the 
veteran reported that since his injury in 1968, he had 
experienced severe progressive pain.  He stated he had 
difficulty getting around, and sometimes felt that his knee 
would get stiff when he tried to walk.  He also reported 
numbness in the right leg and foot in the medial area.  
Walking and standing made the numbness in his right leg 
worse.  Daily soft tissue swelling, worse with walking was 
reported.  He reported he was able to walk about one "mild" 
(sic) but would stop because he was afraid his knee would get 
worse.  He admitted he could play a little basketball once in 
a while.  He indicated his knees gave out when he climbed 
stairs.  

Physical examination noted minimal soft tissue swelling in 
the right foot and ankle area, but no clubbing or cyanosis.  
There was decreased sensation in the medial aspect of the 
right leg and right foot.  Motor examination was adequate.  
He was unable to walk on his right toes.  He reported 
increased sensation and feeling of burning around the calf 
area of the right lower extremity.  Flexion of the left knee 
was to 110 degrees, with adequate extension.  There was 
minimal tenderness in the patellofemoral joint.  Minimal 
atrophy of the right gastrocnemius muscle was reported.  The 
veteran reported decreased sensation in the medial aspect, 
below the scar, and continuation of the numbness in the right 
medial aspect of the foot.  Deep tendon reflexes were 
symmetrical, motor function was adequate, and there was a 
minimal degree of tenderness in the right lower extremity.  
It was recorded that x-ray studies of the knees were normal.  
The impression was causalgia of the right leg, rule out 
partial tibial nerve damage versus neuroma.  The EMG results 
were not available.  

A rating action in April 1998 provided a separate 10 percent 
evaluation for the injury to the posterior and lateral 
muscles of the leg, Muscle Group XI (Diagnostic Code 5311), 
and a separate 10 percent evaluation for shell fragment wound 
scar right leg with paralysis of the internal saphenous nerve 
(Diagnostic Code 8527).

Received in July 1998 were color photographs submitted by the 
veteran, reported to show his right calf and left knee.  

Analysis

Left Knee

The veteran sustained a fragment wound of the knee in combat.  
Treatment included surgical removal of a fragment from the 
lateral femoral condyle.  There appeared to be an infection 
at the time of surgery, however, the arthrotomy was negative 
and there was no involvement of the joint.  There was no 
indication in the service medical records of any injury to 
muscles or tendons as a result of this wound.   X-rays 
several weeks later showed no osseous (bone) damage.  By the 
end of May 1968, the clinical records report a full range of 
motion of the knee without difficulty with pain.   

On initial VA examination in 1970, he described some 
stiffness of the knee.  The examination disclosed a well-
healed scar, non-adherent to the joint capsule.  The scar was 
characterized as "a little tender" to firm palpation at the 
proximal end.  The left thigh measured 1/2 inch less in 
circumference than the right, but the legs and knees were 
equal in circumference.  The ligamentous structures were 
specifically described as intact and functioning properly.  
The examiner expressly indicated that, apart from the tender 
scar, there was no other significant residual of the injury.

The RO rated the veteran's injury residuals as a tender scar 
and assigned a ten- percent evaluation.   This was in 
accordance with the rating criterion in effect at that time 
and now that provides that superficial, tender and painful 
scars, on objective demonstration, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
Other scars, rate on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  As the 10 
percent evaluation for the residuals of shell fragment wound 
to the left knee, based upon a tender and painful scar, has 
been in effect for 20 years, it is protected.  38 C.F.R. 
§ 3.951(b) (1999).  The Board finds that the veteran is in 
receipt of the maximum rating for a tender and painful scar 
and that there is nothing in the record that would warrant 
any higher rating under this code.  The only other 
potentially applicable criteria are those concerning the 
function of the knee.  Consideration of these criteria, 
however, is premature until the record is clarified as to the 
nature and origins of any other pathology of the left knee.  
This matter is addressed in the Remand below.

Injury, Muscle Group XI, Right Leg

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and not retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  Moderately severe disability of muscles 
is found when there is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars are 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and there is 
indications on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(a)(b)(c) 
(as in effect prior to July 3, 1997).

Sec. 4.56  Evaluation of muscle disabilities.

    (a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.
    (c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1)  Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii)  History and complaint.  Service department record 
of superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii)  Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.
    (2)  Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.
    (iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3)  Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.
    (iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4)  Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.
    (iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D)  Visible or measurable atrophy.
    (E)  Adaptive contraction of an opposing group of 
muscles.
    (F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  (Effective July 3, 1997)

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Injury to Muscle Group XI, the posterior and lateral crural 
muscles, muscles of the calf, severe warrant a 30 percent 
rating.  When the injury is moderately severe, a 20 percent 
rating is assigned.  Moderate injury is granted a 10 percent 
evaluation.  Diagnostic Code 5311 (1999).

The fragment wound injury to the right calf was a penetrating 
wound of short track, without explosive effect of high 
velocity missile, or prolonged infection.  There was 
debridement.  The wound was not through and through with 
prolonged infection, there was no sloughing of soft parts, 
and no reported intermuscular scarring.  Examination in 1970 
showed no associated muscle atrophy, and the scar was not 
adherent to the tibia or to the fascial structure of the leg.  

Twenty years of service medical records show that the veteran 
had complaints of right leg pain associated with neuropathy, 
and not the musculature of the right calf.  Post-service 
examinations have shown normal muscle tone, mass, and power 
to both lower extremities.  These findings alone would 
effectively preclude the conclusion that more than moderate 
injury of the muscle was present.  In December 1997 it was 
noted that he had some weakness in his peroneal muscles from 
his nerve damage from the shrapnel wound to the right leg.  
Minimal atrophy of the right gastrocnemius muscle has also 
been reported, and stretching and pulling of the scar with 
normal motion.  He does not have of loss of deep fascia, or 
loss of normal firm resistance of muscles compared with sound 
side.  Overall, measured by either the "old" or the "new" 
rating criteria, the veteran does not exhibit objective 
evidence of muscle injury more than moderate in degree based 
on the original injury, his complaints and the findings in 
service, and particularly the complaints and findings since 
service.  A basis for an increased evaluation based on injury 
to muscle Group XI has not been shown.  Given these facts, 
the benefit of the doubt doctrine is not for application 
because the clear weight of the evidence is against the 
claim.


ORDER

A compensable evaluation for degenerative arthritis of the 
lumbosacral spine and sacroiliac joints is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A compensable evaluation for arthritis of the right and left 
elbows is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased evaluation for arthritis of the right and left 
hips, shell fragment wound injury to Muscle Group XI, or 
residuals of fragment wound to the left knee is denied.


REMAND

Increased Rating for Arthritis of the Right Index Finger and 
Thumb

Service medical records do not reflect any chronic right hand 
disability.  The bone scan in January 1991 did not refer to 
the right hand, and neither did the contemporaneous screening 
note.  Separation examination in January 1991 was without any 
specific finding for the right hand.  

VA examination in June 1991 noted that the veteran's right 
hand showed restricted active range of motion with decreased 
metacarpal phalangeal and interphalangeal motion in the third 
and second digits.  Passively, the examiner could obtain full 
flexion.  There was some tenderness over the proximal 
interphalangeal joint of the index finger.  The rest of the 
fingers were non-tender and sensation appeared to be intact 
grossly.  X-rays studies of the right hand in June 1991 
showed no soft tissue, bone, or joint abnormality, and the 
impression was normal right hand.  The examination impression 
was systemic arthritic complaints of virtually every joint in 
his body.

VA rheumatology evaluation in August 1991 noted that the 
veteran was unable to actively flex the right second finger 
but passively it could be flexed, suggesting a tendon 
process.  X-ray studies were reported to show narrowing and 
new bone formation at the right first metacarpophalangeal 
joint.  

The Chief of Nuclear Medicine Service, "WBAMC," in a 
statement dated in May 1994, reported that the bone scan in 
January 1991 indicted increased uptake in the small joints of 
the hands, and the images indicated degenerative joint 
disease involving the small joints.  

In a private medical record dated in May 1996 it was noted 
that the veteran injured a finger on his hand while doing 
lawn work, and it was now swollen and he was unable to close 
the hand and grasp objects.  

Neurology examination in June 1997 showed 5/5 muscle strength 
in the upper extremities, including the wrist, hand, and 
fingers. 

On orthopedic examination, also in June 1997, he complained 
of morning stiffness in the hands.  Physical examination of 
the right hand showed no deformity, with good range of 
motion.  There appeared to be effort to do active motion, and 
he was stiff but passive motion brought his fingers into full 
flexion and extension as well as apposition with good motion.  
It was noted that there appeared to be some effort related on 
the part of the veteran.  Reference was made to x-ray studies 
of the hand that showed a mild decreased joint space at the 
distal interphalangeal joint as well as the carpal metacarpal 
joint of the thumb, indicative of degenerative changes.  
There were no fractures, dislocation or subluxations and no 
deformity was noted.  The separate June 1996 X-ray study 
report of the hands revealed tiny ossific fragment posterior 
to the distal interphalangeal joint of the right index finger 
compatible with avulsion fracture of indeterminate age.  
Clinical correlation was suggested.  Minimal degenerative 
joint disease of the interphalangeal joint of the right thumb 
was noted, otherwise the right hand study was normal.  There 
were no radiographic abnormalities of the left hand.  

Based upon review of this evidence, the Board finds two areas 
requiring further clarification.  First, the 1991 VA 
rheumatology examination raised a question as to whether the 
pathology of the veteran's right hand actually involved 
tendon dysfunction as well as arthritic impairment.  This 
matter has not been resolved.  Second, there is a question as 
whether the injury in 1996 involved the right hand and 
finger(s), and reconciliation of the x-ray findings in June 
1997, to include whether any avulsion fracture is related to 
service or the hand injury in 1996.

Increased rating for injury, Internal Saphenous Nerve, Right 
Leg

Injury involving the internal saphenous nerve, manifested by 
neuropathy, severe to complete warrants a 10 percent 
evaluation.  When mild to moderate, a noncompensable rating 
is assigned.  38 C.F.R. § 4.124 Diagnostic Code 8527 (1999).

Injury involving the posterior tibial nerve, manifested by 
complete paralysis of all muscle of the sole of the foot, 
frequently with painful paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; plantar flexion is 
impaired, a 30 percent rating is assigned.  With incomplete 
neuropathy, severe, a 20 percent rating is warranted, and 
with moderate neuropathy a 10 percent rating is assigned. 
38 C.F.R. § 4.124 Diagnostic Code 8525 (1999).  

The veteran has had sensory complaints associated with the 
combat wound to the calf, since his first tour of service, 
and at one time it was reported that he had a neuroma 
involving the scar.  The veteran was permanently profiled 
during his second period of service, due to sensory and 
neuropathy complaints involving his right calf, leg and foot.  
With the profile limitations on his military activities, he 
was able to complete 20 years of active service from 1971 to 
1991.  

Since service the veteran has continued with his complaints 
of hypesthesia, and dysthesia.  It was originally thought 
that the neuropathy manifested was partial right tibial nerve 
involvement.  At an August 1997 neurological examination, the 
physician reported that the veteran demonstrated severe pain 
over the medial aspect of the right leg and he reported pain 
when he activated his gastrocnemius muscle.  There was 
additionally some mild swelling of the right foot.  There 
was, however, no clear evidence of a right tibial nerve 
injury on that examination.  The physician commented that, 
while the veteran might have experienced a right tibial nerve 
injury in the past, the current complaints were not 
consistent with this finding.  Complaints of numbness over 
the medial aspect of the right leg were most consistent with 
a saphenous nerve injury that arises from the femoral nerve 
rather than the tibial nerve.  In fact, the sensation in the 
distribution of the tibial nerve at the current time was 
completely intact by the veteran's report.  The physician 
commented that there may be some mild weakness of the 
gastrocnemius muscle, however, the veteran complained of pain 
whenever he activated the gastrocnemius muscle that was most 
likely due to the scar that was present.  

An EMG in September 1997 showed normal study for the 
tibial/saphenous nerves; however, there was evidence of mild 
peripheral neuropathy consistent with the study 2.5 years 
earlier.  There was no evidence of saphenous injury other 
than hyperesthesia on physical examination.  

VA examination in December 1997 resulted in a pertinent 
impression of right leg causalgia (persistent severe burning 
sensation, usually following partial injury of a peripheral 
nerve, accompanied by trophic changes), rule out partial 
tibial nerve damage versus neuroma.  It was indicated that 
EMG results were not available.  The Board notes that the 
September EMG testing also reported that there was no 
atrophy, while the December examination found "minimal 
atrophy" of the right gastrocnemius.  It has been noted that 
the veteran cannot toe walk.  

Essentially, the Board concludes that the current record 
raises but does not answer a number of important factual 
questions concerning the actual nature and severity of the 
service connected nerve injury of the right leg.  It has not 
been established whether the peripheral nerve involvement is 
from the tibial or saphenous nerve group, or of some other 
origin.  Clearly the evidence needs to be medically reviewed, 
to include the results of EMG testing, to determine the 
origins and extent of the nerve involvement in the right leg.

Increased Rating for Residuals of Shell Fragment Wound of the 
Left Knee

As noted above, the Board concurs with the 10 percent rating 
currently assigned under Code 7804.  Service connection has 
been denied for arthritis of the knees.  The record in this 
case, however, is not completely clear as to whether there is 
pathology of the left knee joint due to service or service 
connected disability that is separate from the scar and 
arthritis.  Specifically, the Board notes that chondromalacia 
of the knees was reported in service.  On the most recent VA 
examination in June 1997, the veteran complained of stiffness 
in his left knee.  Physical examination of the left knee 
showed range of motion from zero to 110 degrees.  There was 
no positive Lachman, anterior drawer, posterior drawer, and 
pivot test.  No effusion could be appreciated, and the 
patellotendon was non-tender, as was the quadriceps tendon 
and the tibial tubercle.  There was positive crepitation of 
the patellofemoral joint.  He was somewhat tender over the 
medial aspect of the knee where his previous 4-cm incision 
had healed.  It was noted that x-rays of the left knee 
revealed decreased joint space in the medial aspect as well 
as spiking of the tibial spines and sharpened edges of the 
patella.  The pertinent impressions included painful left 
knee scar and degenerative changes in the left knee.  The 
examiner noted the veteran had bilateral chondromalacia of 
the patella; the degenerative changes on X-ray were 
characterized as very mild.  The pain in the right knee was 
described as very mildly symptomatic "and the left knee" 
appears that he may have some exacerbations that are mild or 
moderate at times.  What is not clear from this report is 
whether the chondromalacia or the degenerative changes on X-
ray are related to service or the service connected 
disability.  The Board believes these matters require 
clarification.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO, with the help of the veteran 
should secure all medical records 
associated with the hand injury in 1996, 
to include x-ray studies, and all records 
of treatment for the right leg since 
September 1997.

3.  Following the above, the RO should 
schedule the veteran for examination and 
evaluation of the right hand by an 
appropriate physician, to determine the 
extent and status of the of the service 
connected arthritis of the right index finger 
and thumb, as well as to resolve questions as 
to whether there is additional pathology of 
the right hand and, if so, whether it is 
related to service or service connected 
disability.  The examiner should also clarify 
whether there is pathology of the left knee, 
apart from the scar, that is causally related 
to service or the service connected 
disability in light of the findings on the 
1997 VA examination.  The rationale for any 
opinion should be stated.  The claims folder 
and a separate copy of this remand should be 
made available to the examiner prior to the 
examination.  It is requested that the 
examiner provide explicit responses to the 
following questions:

(a)  Does the service-connected disability of 
the right index finger and thumb involve only 
the joint structure, or does it also involve 
the tendons, muscles and/or nerves?  

(b)  Does the service connected disability of 
the right index finger and thumb cause 
weakened movement, excess fatigability, and 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain due to the service 
connected disability of the right index 
finger and thumb, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connection disability of the 
right index finger and thumb, and if such 
overlap exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, the 
examiner should so indicate.

(e)  Does the veteran have pathology of the 
left knee separate and apart from the service 
connected scar?  Specifically, in light of 
the service medical records and the post 
service medical evidence, including 
particularly the findings on the 1997 VA 
examination, does the veteran have 
chondromalacia or degenerative changes of the 
left knee causally related to service or to 
service connected disability?  If additional 
pathology is present related to service or 
service connected disability, what are the 
manifestations of such pathology? 

4.  The claims folder should be reviewed 
by a neurologist to determine the origins 
and specific nerve group involvement of 
the right leg pathology.  If additional 
testing and examination are deemed 
necessary they should be accomplished.  
The rationale for any opinion should be 
stated.  The claims folder and a separate 
copy of the pertinent section of this 
remand should be made available to the 
examiner prior to the examination.  
Basically, the examiner should attempt to 
provide an opinion as to the underlying 
cause of the current neurological 
disability of the right leg, to include 
what nerve or nerves are involved.  If 
the impairment has origins beyond or 
apart from the saphenous nerve, the 
examiner should address whether this 
impairment is due to service or service 
connected disability.  If there is 
pathology that is not due to service or 
service connected disability, the 
examiner should address whether any 
functional impairment due to that 
pathology may be distinguished from the 
functional impairment due to the service 
connected pathology.

5.  Following the above, the RO should review 
the examination reports and assure that all 
requested information has been provided.  If 
not, the examinations should be returned as 
inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (1995).  Thereafter, the case should be 
reviewed by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 4.45 
apply, and if so, whether they provide a 
basis for any change in the award of 
compensation benefits.

If any benefit above is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

